Citation Nr: 1806915	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-10 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether the reduction from 100 percent to 0 percent for adenocarcinoma of the lung, effective January 1, 2013 was proper, to include entitlement to a compensable rating for residuals of adenocarcinoma of the lung. 

2. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the October 2012 rating decision, the RO reduced the assigned rating for service-connected adenocarcinoma of the lung from 100 percent to 0 percent disabling, effective January 1, 2013; and, in the July 2014 rating decision, the RO denied entitlement to service connection for sleep apnea.  Notices of Disagreement (NODs) were filed in March 2013 and July 2014.  Statements of the Case (SOCs) were issued in March 2014 and October 2014.  Substantive appeals (VA Form-9s) were filed in March and November 2014. 

In April 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  The transcript of the hearing is of record. 

As a preliminary matter, the issue of whether the reduction from 100 percent to 0 percent for adenocarcinoma of the lung, effective January 1, 2013, was proper, to include entitlement to a compensable rating for residuals of adenocarcinoma of the lung is inextricably intertwined with a January 2017 proposed reduction from 100 percent to 0 percent for adenocarcinoma of the lung.  As such, the Board will defer the issue as discussed below. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

I. Adenocarcinoma of the Lung

The Veteran contends that the reduction of his 100 percent rating to a 0 percent rating for service-connected adenocarcinoma of the lung, effective January 1, 2013, was improper.  

In this case, the Veteran underwent a right upper lobectomy for cure in March 2010.  In a July 2011 rating decision, the RO granted service connection for adenocarcinoma of the lung and assigned a 100 percent rating, effective January 18, 2011, pursuant to 38 C.F.R. § 4.97, DC 6819.  

The Veteran was afforded a VA examination in March 2012.  The Veteran was diagnosed with lung cancer (March 2010 right upper lobectomy for treatment), moderately severe chronic obstructive pulmonary disease (COPD) and emphysema.  The Veteran did not have any other treatment, including antineoplastic treatment, since his right upper lobectomy.  The Veteran's active treatment for lung cancer was completed and the Veteran was monitored on a routine basis.  The Veteran reported dyspnea on mild exertion and that he easily became short of breath by walking and talking.  There was objective evidence of residual conditions or complications due to neoplasm or its treatment such as shortness of breath after the right upper lobectomy.  The Veteran also exhibited bilateral abnormal breath sounds. A Pulmonary Function Test (PFT), post-bronchodilator, revealed Forced Vital Capacity (FVC) at 122 percent predicted, Forced Expiratory Volume for one second (FEV-1) was 36 percent predicted, and FEV-1/FVC was 51 percent predicted. Spirometry results revealed FEV-1and/or FEV-1/FVC ratio with normal FVC consistent with moderate obstructive defect. The Veteran had significant response to inhaled bronchodilators.  A computed tomography (CT) scan revealed that the left upper lobe ground glass nodule was nearly unchanged since a December 2011 CT scan, status post right upper lobectomy. 

An April 2012 VA treatment note indicated that a repeat CT of the chest showed that the left upper lobe cystic lesions had decreased in size and were less dense compared to the December 2011 CT scan; no other lesions were seen.  There was no evidence of consolidation, pneumothorax or pleural effusion in the left lung.  The Veteran was asymptomatic and had no clinical evidence of Distant Mets.

In a June 2012 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service-connected adenocarcinoma of the lung from 100 percent to 0 percent disabling.  The RO promulgated the proposed reduction in an October 2012 rating decision, and the Veteran's evaluation was decreased to 0 percent disabling, effective January 1, 2013.
 
An April 2014 PFT revealed FEV-1 at 64 percent predicted and Diffusing Capacity of the Lung for Carbon Monoxide (DLCO) at 80 percent predicted. 

In June 2014, the Veteran underwent a navigational bronchoscopy with transbronchial needle aspiration.  The results were atypical epithelial cells with a comment that this may represent a well-differentiated adenocarcinoma.  The CT revealed bilateral pulmonary ground glass opacities that were concerning for bronchioloalveolar carcinoma (BAC) - slowly growing. 

A March 2015 CT scan revealed right upper and lower lung opacities.  The Veteran's condition was described as status post right upper lobectomy for in situ adenocarcinoma of the lung. 

A June 2015 CT scan revealed nearly stable appearing reticular ground glass opacities in the left lung.  The left lung base ground glass opacity may have been new or difficult to see on the prior examination due to the technique used.  The examiner noted that an underlying abnormal process/neoplasm could not be excluded and follow-up was suggested.  A July 2015 PFT revealed FEV-1 at 2.24 liters and DLCO at 59 percent. 

An August 2015 VA treatment note indicated that the Veteran had left upper lung ground glass opacity that was present after his previous right upper lobectomy that had increased in size.  A subsequent PFT revealed FEV-1 at 2.54 liters and DLCO at 59 percent predicted.  The examiner noted that the Veteran had adequate PFTs for a left upper lobectomy and that he was very symptomatic when he ambulated or exerted himself. 

The Veteran was hospitalized from August 31, 2015 to September 4, 2015 for left lung resection.  The Veteran underwent wire localization of 2 ground glass lesions in his left lung.  The treatment was thoracic surgery with left lingulectomy and thoracotomy.  The Veteran's principal diagnosis at discharge was adenocarcinoma of the lung.

A March 2016 PFT revealed, FVC at 144 percent predicted; FEV-1 at 70 percent predicted; FEV-1/FVC at 45 percent predicted; and DLCO at 73 percent predicted (pre-bronchodilator).  The examiner noted that the FVC result more accurately reflected the Veteran's disability.  The pulmonologist noted that the Veteran's shortness of breath was multifactorial as a result of his bilateral lobectomy, COPD, obesity, heart disease, and sleep apnea.  The Veteran was advised to work on reconditioning and weight loss to help with his shortness of breath and stamina.

In a June 2016 rating decision, the RO assigned a 100 percent rating for the Veteran's service-connected adenocarcinoma of the lung, effective August 31, 2015.  

The Veteran was afforded a VA examination in December 2016.  The Veteran's adenocarcinoma of the lung and COPD diagnoses were confirmed.  The Veteran was also diagnosed with malignant neoplasm, in remission, after lung resection surgery in March 2010 and August 2015.  The examiner explained that the Veteran would be monitored every 6 months with CT scans due to concerns of new lesions/recurrence.  Based on review of the VA medical records, the examiner did not believe that the Veteran had any active lung cancer and noted that the Veteran had not received ongoing anti-cancer treatment.  The examiner stated that a medical examiner would not generally use the term "remission" in a case such as this given the fairly recent second occurrence of lung cancer, which required surgery in August 2015.  However, the examiner rendered the clinical assessment that there was no evidence of "active" cancer in the Veteran's lungs.  The Veteran reported shortness of breath getting out of the shower, climbing stairs, and loading wood into an outdoor furnace.  The examination report indicated that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroids, inhaled medications, oral bronchodilators, antibiotics, outpatient oxygen therapy.

In a January 2017 rating decision, the RO proposed to reduce the Veteran's disability evaluation for service-connected adenocarcinoma of the lung from 100 percent to 0 percent disabling; the reduction has not been effectuated and the Veteran's service-connected adenocarcinoma of the lung is currently evaluated as 100 percent disabling. 

In several statements and during the hearing, the Veteran contended that during an October 2012 VA examination, he was informed that his lung condition had worsened.  The Veteran claimed that removal of the "top lobe of his right lung" contributed more significantly to his breathing disabilities than COPD.  The Veteran contended that his condition was "worse since surgery than before surgery."  The Veteran reported that he used 2-3 inhalers several times a day and that his walking ability was limited.  The Veteran also claimed that a January 2010 "test of his breathing" was after he was diagnosed with cancer and is not a good baseline.  The Veteran testified that his doctor informed him that a spot on his lung was scar tissue that would turn into cancer.  The Veteran went on to question the adequacy of the March 2012 and February 2016 post-lung resection surgery VA examinations.  The Veteran testified that he had active cancer and that a February 2016 CAT scan showed neoplasms that were malignant. 

The Board finds that the outcome of the Veteran's claim alleging that the October 2012 reduction of his disability rating for service-connected adenocarcinoma of the lung from 100 percent to 0 percent disabling and the outcome of the January 2017 proposed reduction from 100 percent to 0 percent disabling, are inextricably intertwined as the January 2017 proposed reduction has not been effectuated and the Veteran's service-connected adenocarcinoma of the lung is currently rated as 100 percent disabling.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, Board consideration of the Veteran's appeal concerning whether the reduction for service-connected adenocarcinoma of the lung from 100 percent to 0 percent, effective January 1, 2013 was proper must be deferred pending the AOJ's adjudication of its January 2017 proposed reduction in rating from 100 percent to 0 percent.

II. Sleep Apnea

The Veteran contends that his sleep apnea is attributable to his active duty service. 

A December 2011 VA treatment record indicated that the Veteran had severe obstructive sleep apnea, treated with continuous positive airway pressure (CPAP) therapy.  Service treatment records revealed no abnormalities attributed to sleep apnea. 

In a March 2014 statement, the Veteran's sister testified that she and the Veteran lived together before and after his active duty service.  According to the Veteran's sister, the Veteran did not exhibit any "breathing problems" before service.  The Veteran's sister stated that she noticed that after service, the Veteran would stop breathing during sleep and would gasp for air.  In a November 2014 VA Form 9 statement, the Veteran contended that he was informed that he snored loudly and would stop breathing while sleeping.  During the April 2017 hearing, the Veteran's wife testified that she observed the Veteran's loud snoring and apneic episodes after his separation from service.  The Veteran testified that he was diagnosed with sleep apnea in 2010 and prescribed a CPAP machine for therapy. 

Clinical records dated December 2011 through August 2015 documented a medical history of sleep apnea.

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim. 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

In the present case, the Veteran has a current diagnosis of obstructive sleep apnea as noted in several VA treatment records.  Thus, the first McLendon element is satisfied.  Although the Veteran's service treatment records did not indicate an in-service injury or diagnosis, the Veteran has competently testified that he suffered daytime somnolence during active duty and was informed that he snored loudly and had apneic episodes after separation.  The Veteran submitted a statement from his sister who claimed that the Veteran did not exhibit symptoms related to sleep apnea before service, but snored loudly and stopped breathing while sleeping after separation.  A lay person is competent to report what occurred at a certain period in time based on personal, and as such testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  Accordingly, the second McLendon element is also satisfied.

Finally, the low threshold of the third McLendon element is satisfied by the Veteran's and his sister's own lay testimony of continuity of symptomatology since service.  The Board finds, however, that there is insufficient evidence of record to decide the claim, specifically, whether the Veteran's sleep apnea is related to his service.  Therefore, the Board finds it necessary to remand this issue for a VA examination and etiology opinion.

In remanding this claim, the Board further notes that an additional theory of entitlement for the Veteran's sleep apnea (i.e., as secondary to his service-connected adenocarcinoma of the lungs) was asserted by the Veteran in a November 2014 statement.  In light of this evidence, the possibility that the Veteran's service-connected adenocarcinoma of the lung caused or aggravated the Veteran's sleep apnea must be addressed.  

The AOJ has not had the opportunity to adjudicate the Veteran's claim of entitlement to service connection for sleep apnea on a secondary basis.  VA must consider all possible theories of entitlement raised by the evidentiary record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As such, a remand is necessary for the adjudication of the new theory of entitlement to service connection for sleep apnea as secondary to service-connected adenocarcinoma of the lung.  Accordingly, on remand, the VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed sleep apnea was at least as likely as not caused by or aggravated by his service-connected adenocarcinoma of the lung.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA compliant notice that addresses the requirements for a claim of entitlement to service connection for sleep apnea on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of the information and evidence, if any, that he is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf.  A copy of this letter must be included in the file.

(a) Inform the Veteran that he may submit lay statements from fellow service members that observed and can attest to the Veteran's claim of in-service symptoms consistent with sleep apnea, to include daytime somnolence, snoring, and apneic episodes while sleeping.

2. Schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the nature and etiology of the Veteran's currently diagnosed sleep apnea. 

The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner is asked to address each of the following questions: 

(a) Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's sleep apnea had its onset in service or is related to any in-service disease, event, or injury, to include any symptoms of daytime somnolence, snoring, and apneic episodes that the Veteran reports to have suffered in service?

In rendering this opinion, the examiner should address the lay statements of record from the Veteran and his family members regarding the Veteran's sleep and breathing problems before service and since separation. 

(b) Notwithstanding the answer to question (a), is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's sleep apnea is proximately due to or caused by the Veteran's service-connected adenocarcinoma of the lung?

(c) If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sleep apnea has progressed at an abnormally high rate (i.e., aggravated) due to or as a result of the Veteran's service-connected adenocarcinoma of the lung?

3. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim. If the claim is denied, supply the Veteran and his representative with a SSOC and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




